ACCEPTED
                                                                                         04-14-00886-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                    7/31/2015 4:58:56 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                               NO. 04-14-00886-CV

                                                                       FILED IN
                                                                4th COURT OF APPEALS
                         IN THE COURT OF APPEALS                 SAN ANTONIO, TEXAS
                                                                7/31/2015 4:58:56 PM
           FOURTH COURT OF APPEALS DISTRICT OF                 TEXAS
                                                                  KEITH E. HOTTLE
                                                                        Clerk
                            SAN ANTONIO, TEXAS



                           CITY OF SAN ANTONIO,
                                                   APPELLANT,
                                        V.
               HAYS STREET BRIDGE RESTORATON GROUP
                                                    APPELLEE



                 APPELLEE’S REPORT ON SETTLEMENT


TO THE HONORABLE JUSTICES OF THE COURT:

      While Appellee Hays Street Bridge Restoration Group continues to believe

that the legitimate interests of both parties can be easily harmonized, no settlement

has been reached, and the Appellant City has given no indication of a willingness

to settle this case. Accordingly, Appellee regretfully concludes that the parties are

not now progressing towards settlement.

                                             Respectfully submitted,

                                             /s/ Amy Kastely
                                             Attorney for Appellee
                                             Texas Bar No. 24006638
                                             Attorney for Appellee
                                             233 Lotus Avenue
                                             San Antonio, TX 78210
                                             Phone: 210 216-3241
                                             Fax: 210 436-3559
                                             amykastely@fastem.com




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellee’s
Report on Settlement was served via e-mail transmission, on the 31st day of July,
2015, to:

Dan Pozza
Attorney for Appellant
danpozza@yahoo.com

Deborah Klein
Attorney for Appellant
Deborah.Klein@sanantonio.gov

Elva Trevino
Attorney for Appellee
elvatrvn@yahoo.com




                                             /s/ Amy Kastely_________
                                              Amy Kastely




                                       -2-